Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment dated 06/16/2021, the following occurred:
Claims 1-13 were canceled. Claim 14 was amended. Figure 8-11 have been amended.
Claims 14-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for management of healthcare practices. 
Regarding claim 14- the limitation determining a patient experience with a healthcare practice or group, the method of determining a patient experience comprising; collecting data from a patient; transferring the collected data; compiling the data into defined categories; comparing the compiled data against first benchmarks which are continually updated to ensure the first benchmarks are based on first data that is the most current first data; determining and ranking key drivers; and determining the healthcare practice or group performance; determining a clinical effectiveness of a healthcare practice or group: developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness; developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness; collecting data in response to the core questions and specialty questions from physicians or healthcare practice or group; transferring the collected data from; compiling the collected data into categories; calculating a clinical effectiveness score for the healthcare practice or group for each category; and comparing the calculated clinical effectiveness score against second benchmarks which are continually updated to ensure the second benchmarks are based on second data that is the most current second data; analyzing and compiling the patient experience results score and the clinical effectiveness results score; determining the strengths of the healthcare practice or group; providing targeted actions for the healthcare practice or group to improve the performance of the patient experience and the clinical effectiveness; and presenting the strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting the first computer, the second computer or server and the third computer, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the first computer, the second computer or server and the third computer, the claims encompass managing healthcare practice or group in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social 
This judicial exception is not integrated into a practical application. In particular, claim 14 recites the additional elements the first computer, the second computer or server and third computer. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the first computer, the second computer or server and third computer to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Dependent claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173), in view of Parent (US 2013/0073344) and in further view of Stoneking (US 2003/0050814).

REGARDING CLAIM 14
Snow discloses a method of determining and enhancing the reimbursement effectiveness of a healthcare practice or group, the method comprising: determining a patient experience with a healthcare practice or group, the method of determining a patient experience comprising; 
collecting data from a patient ([0018] teaches collecting healthcare data, [0040] teaches Information collected from healthcare data may indicate at least the identity of patients, healthcare professionals performing care or treatment to the patients, type of care or treatment is performed on the patients for given conditions, where the care or treatment is given, and when the care or treatment was provided (interpreted by examiner as collecting data from patient)); 
transferring the collected data from the first computer to the second computer or server ([0045] teaches a network allowing for transfer of data between servers (interpreted by examiner as transferring the collected data and core/specialty questions from the first computer to a second computer or server))
compiling the data by the second computer or server, into defined categories on the second computer or server ([0046] teaches aggregating data for identifying care events e.g. treatments, visits and procedures of patients and [0022] teaches extracting patient medical data from the received healthcare data and grouping the patient medical data and teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as compiling, by the second computer or server, the data into defined categories on the second computer or server)); 
comparing, on a second computer, the compiled data against first benchmarks ([0040] teaches benchmarking [0050] teaches comparing data from data source (compiled data) with corresponding data based on standards or criteria according to clinical guidelines for specific conditions and treatment of conditions [0022] teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as comparing, on the second computer, the compiled data against benchmarks)); 
determining and ranking key drivers ([0063] teaches generating detailed metrics for identifying potential drivers and stratify physician performance (interpreted by examine as determining and ranking key drivers)); 
and determining the healthcare practice or group performance ([0047] teaches data may be to determine how individual physician practices are currently performing (interpreted by examiner as determining the healthcare practice or group performance)); 
compiling the collected data into categories ([0046] teaches aggregating data for identifying care events e.g. treatments, visits and procedures of patients and [0022] teaches extracting patient medical data from the received healthcare data and grouping the patient medical data (interpreted by examiner as compiling the collected data into categories));
determining the strengths of the healthcare practice or group; provide target actions for the healthcare practice or group to improve the performance of the patient experience and the clinical effectiveness; and presenting the strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the ([0046] teaches financial planning to monitor reimbursement contract performance and forecasting, clinical operational and financial opportunity generation, and data-driven targeted opportunities (interpreted by examiner as provide target actions) to healthcare manager devices 106 based on data aggregated from data sources. [0046] teach reimbursement data. [0057] teaches Playbook module 208 is operable to incorporate financial and quality forecasting, generate prescriptive opportunity scripts, provide planning and execution strategies, generate financial operating plans to meet organizational goals, facilitate work assignment and accountability, and model the financial impact of the savings opportunity realization on the underlying contract and [0058] teaches user can observe the financial impact of executing on a value of savings or improvement associated with the opportunity (interpreted by examiner as means to determine strength and weakness of organization/healthcare practice or group and to present the strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider)) 

Snow does not explicitly disclose, however, Parent discloses:
determining a clinical effectiveness of a healthcare practice or group, the method of determining a patient experience comprising (Parent at [0007] teaches solutions to improve efficiencies in the healthcare system): developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness (Parent at [0067] teaches FA tool for observation of healthcare providers and at [0066] teaches data gathering using FA tool and data collection augmented by a questionnaire to examine aspects of the workforce (interpreted by examiner as developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness)); 
(Parent at [0067] teaches FA tool for observation of healthcare providers and at [0066] teaches data gathering using FA tool and data collection augmented by a questionnaire to examine aspects of the workforce (interpreted by examiner as developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness)); 
collecting data, on a third computer, in response to the core questions and specialty questions from physicians or healthcare practice or group (Parent at [0261] teaches answers to questions and collecting data (interpreted by examiner as collecting data in response to the core questions and specialty questions from physicians or healthcare practice or group) and [0024] teaches using a computer to acquire data (interpreted as the third computer)); 
compiling, on a second computer or server, the collected data (Parent at [0261] teaches a compiler used to define how data will be collected and structured and teaches compiling once questions are answered and [0024] teaches the use of a computer (interpreted by examiner as compiling, on a second computer or server, the collected data)); 
and comparing, on the second computer or server, the calculated clinical effectiveness score against second benchmarks (Parent at [abstract] and [0016] teaches comparing the complied data against benchmark data point set and [0024] teaches the use of a computer and [0024] teaches the use of a computer (interpreted by examiner as comparing, on the second computer or server, the calculated clinical effectiveness score, of Stoneking below, against second benchmarks)) which are continually updated to ensure the first benchmarks are based on first data that is the most current first data (Parent at claim 1 teaches acquiring at least one real time, continuous, data point set, which includes data points within a selected time frame, such data set being measured down to the level of a second (the "benchmark data point set") (interpreted by examiner as continually updated benchmarks in real time)); 
analyzing and compiling, on the second computer or server, the patient experience score (Parent at [0066] teaches data from questionnaires. [0067] teaches analyzing data and [0069] teaches collecting data [0073] teaches improving care and outcomes [0095] teaches data specific to patient. [0072] teaches that these data points resulting are systematically analyzed using software and the results are compiled in report (interpreted by examiner as analyzing and compiling the patient experience score)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Snow to include methods for optimizing productivity and performance of a workforce within a work space as taught by Parent, with the motivation of producing simulation models which identify and direct specific improvements to be made to increase the productivity and performance of the workforce. (Parent at [Abstract]).

Snow and Parent do not disclose, however Stoneking discloses:
calculating a clinical effectiveness score for the healthcare practice or group for each category on a second computer or server (Stoneking at [0013] teaches ranking and positioning the performance (interpreted as clinical effectiveness) of an entity (interpreted by examiner as the healthcare practice or group) and [0014] teaches obtaining values via a questionnaire containing a plurality of questions that probe into specific performance areas of the entities. [claim 1] teaches calculating an outcome score (interpreted by examiner as calculating a clinical effectiveness score for the healthcare practice or group on a second computer or server) [0122]-[0124] teaches assigning a score to responses and categorizing accordingly (interpreted by examiner as calculating a score for each category)); analyzing (Stoneking at [0038] teaches collecting data and [0131] teaches analyzing data (interpreted by examiner as analyzing and compiling, on the second computer or server, the clinical effectiveness score))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Snow, and the method of parent to include calculating a score for each category as taught by Stoneking, with the motivation of improving the granularity of data analysis which improves competitive cost base in order to enhance organizational performance. (Stoneking at [0004] and [0010]).

REGARDING CLAIM 18
Snow, Parent and Stoneking disclose the limitation of claim 14.
Parent and Stoneking do not explicitly disclose, however Snow further discloses:
The method as recited in claim 14, further comprising continually updating databases of the benchmarks to ensure that the benchmarks are based on the most current data available (Snow at [0040] teaches benchmarking [0050] teaches comparing data from data source (compiled data) with corresponding data based on standards or criteria according to clinical guidelines for specific conditions and treatment of conditions [0105] teaches benchmark updates (interpreted by examiner as continually updating databases of the benchmarks to ensure that the benchmarks are based on the most current data available))

REGARDING CLAIM 19
Snow, Parent and Stoneking disclose the limitation of claim 14.
Parent and Stoneking do not explicitly disclose, however Snow further discloses:
(Snow at [0039] teaches that the healthcare data can be transformed from raw data into meaningful and useful information for health service managers and administrators and provide ab actuarial system to predict costs for accountable care organizations (ACOs) to ensure patient quality of service for care, operational efficiency, and financial well-being and to identify and develop business decisions such as treatment protocols, pricing, staff, medications, etc., to meet certain priorities and goals (interpreted by examiner as efficiency; health and burnout; patient experience/engagement; and patient safety)).

REGARDING CLAIM 20
Snow, Parent and Stoneking disclose the limitation of claim 114.
Snow and Parent do not explicitly disclose, however Stoneking further discloses:
The method as recited in claim 14, wherein data is individually weighted for impact on each of the measures (Stoneking at [0216] teaches changes that will impact how variables are defined on every level of data. [0362] teaches prioritizing activities (interpreted by examiner as individually weighted for impact on each of the measures)).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173), in view of Parent (US 2013/0073344), in view of Stoneking (US 2003/0050814) and in further view of Hudson (US 2017/0004516).

REGARDING CLAIM 15
Snow, Parent and Stoneking disclose the limitation of claim 14.
Parent and Stoneking do not explicitly disclose, however Snow further discloses:
(Snow at [0103] and Fig. 9A-9D teach an inpatient advisor logic (interpreted by examiner as gap analysis model) may generate detailed metrics for identifying potential drivers (interpreted by examiner as illustrate the key driver))
Snow, Parent and Stoneking do not explicitly disclose, however Hudson further discloses:
key drivers of patient loyalty in comparison to a benchmark (Hudson at [0030] teaches a survey to identify consumers that are most satisfied in their overall experiences with the organization and indicate a high level of loyalty to the organization by measuring consumer satisfaction with respect to a set of specific touch points that address the entire consumer experience in a typical transaction with the organization and [0067] teaches the experience of patient consumers and a primary indicator of patient satisfaction that is determined to represent whether a patient possesses a level of loyalty to the practice [0068] teaches key touch points that have a measurable impact on patient satisfaction and loyalty (interpreted by examiner as key drivers of patient loyalty in comparison to a benchmark)).

REGARDING CLAIM 16
Snow, Parent and Stoneking disclose the limitation of claim 14.
Snow, Parent and Stoneking do not explicitly disclose, however Hudson further discloses:
The method as recited in claim 14, further comprising mapping the key drivers of patient loyalty in a key driver matrix to identify key drivers on which improvements would improve the patient loyalty (Hudson at [0004] and [0005] teaches a consumer loyalty and willingness to recommend metric. [0030] teaches identify consumers that are most satisfied in their overall experiences with the organization and indicate a high level of loyalty to the organization by measuring consumer satisfaction with respect to a set of specific touch points that address the entire consumer experience in a typical transaction with the organization. [0021] teaches implementing a mechanism that considers all aspects of the entire consumer experience that may have a measurable impact on consumer satisfaction, thereby minimizing the likelihood that identified candidate advocates would include negative qualifying statements in their recommendations (interpreted by examiner as comprising mapping the key drivers of patient loyalty in a key driver matrix to identify key drivers on which improvements would improve the patient loyalty)).

REGARDING CLAIM 17
Snow, Parent and Stoneking disclose the limitation of claim 14.
Snow, Parent and Stoneking do not explicitly disclose, however Hudson further discloses:
The method as recited in claim 14, further comprising examining statistical relationships between potential drivers and desired outcomes (Hudson at [0034] teaches Upon the questionnaire being constructed as described above, the validity and reliability of the questions and response scales included therein can be evaluated to the extent desired or possible through the application of logical and/or statistical procedures (interpreted by examiner as examining statistical relationships between potential drivers and desired outcomes)).

Response to Arguments
Objection to Drawings
Regarding the rejection of drawings, the rejected has been withdrawn in light of the present amendment.    

Rejection under 35 U.S.C. § 112(b) 
Regarding the rejection of claims 14-20
The claims 14-20 have been amended in a manner believed to overcome the objections. Claim 3 has been canceled.
Regarding 1, the Examiner respectfully disagrees. The Examiner recognizes that claim 14 was amended to recite a clinical effectiveness score instead of a clinical effectiveness results, in which case overcomes part of the rejection indicating that the claim is indefinite because it is unclear how a clinical effectiveness score can be analyzed and compiled when a clinical effectiveness score was never received/calculated/determined. However, claim 14 remains indefinite because it is unclear how the patient experience score is analyzed and compiled because a patient experience score was never received/calculated/determined.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 14-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
The claims of the present application recite a combination of elements which as a whole integrates the method of organizing human activity into a practical application. Specifically, the claim as a whole is directed to a method of determining and enhancing the reimbursement effectiveness of a healthcare practice or group. The claimed invention is a specific implementation of comparing the compiled date of a healthcare practice or group to the then current and continually updated benchmarks to address specific problems with regard to obtaining reimbursement for a healthcare practice or group to enhance or increase the reimbursement for the healthcare practice or group. In the present application, when considered as a whole, and in light of the specification, independent claim 14 of the present application is not directed to an abstract idea
Regarding 2, the Examiner respectfully disagrees. Claim 14 recites an abstract idea but for the recitation of generic computer components. As so, comparing compiled data to benchmarks (also data) is an abstract idea. The problems addressed above by the applicant are no more than intended use of the method of the claim 14. Further, none of these problems are technical problems; they are, at best, administrative problems.
Moreover, the additional elements recited in claim 14, the first computer, the second computer or server and third computer are not exclusively defined by the applicant and are recited at a high-level of generality such that they amounts to no more than mere instructions to apply the exception using generic computer components. These additional elements do not integrate the abstract idea into a practical application because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo).

In light of Mayo and Alice, it is of course now standard for a § 101 inquiry to consider whether various claim elements simply recite "well-understood, routine, conventional activit[ies]." Alice, 134 S.Ct. at 2359. The Examiner's analysis in this case, however, looks similar to an obviousness analysis under 35 U.S.C. § 103, except lacking an explanation of a reason to combine the limitations as claimed. The inventive concept inquiry requires more than recognizing that each 
Regarding 3, the Examiner respectfully disagrees. Berkheimer requires that evidence be provided that the additional element are well-understood, routine, and conventional, not the abstract idea. The additional elements recited in claim 14, the first computer, the second computer or server and third computer, are generic computer components for the implementation of the abstract idea. A well-known, general-purpose computer(s) has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)).

The claims of the present invention do not merely recite the abstract idea of a method and a system for management of healthcare. Such claims would not contain an inventive concept. Nor do the claims preempt all ways of rating healthcare practices or groups or obtaining reimbursement; rather, they recite a specific, discrete implementation of the idea of rating healthcare practices or groups and obtaining reimbursement. The current patent application describes how its particular arrangement of elements is a technical improvement over prior art ways of healthcare practices or groups being paid. The pending claims are "more than a drafting effort designed to monopolize the [abstract idea]." Alice, [1351] 134 S.Ct. at 2357. Instead, the 9 claims may be read to "improve[ ] an existing technological process." Id. at 2358 (discussing the claims in Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155).
Regarding 4, the Examiner respectfully disagrees. The technological environment to which the claimed invention is defined is a generic computer component. The claims recite various steps of manipulating data which is an abstract idea and does not provide an improvement in a technical field. Further, by definition, the claimed invention pre-empts the abstract idea.


Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 21-40, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
while Snow discloses that healthcare data can include health service transactions, patient medical data, physician data, health plan data, provider contract data, lab data, pharmacy data, market trend data, reference data, payment data, and reimbursement data, there is no teaching or suggestion in Snow of compiling and analyzing data to determine the strengths of the healthcare practice or group, to continually updated benchmarks in real time, to use the then current benchmarks to compare to the strengths and to use results to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider, as recited in amended claim 14 of the present invention.
Regarding 5, the Examiner respectfully disagrees. Snow in combination of Parent and Stoneking teach the limitations of claim 14. Snow teaches at [0004] collecting (which is interpreted by examiner as compiling data) and analyzing data. Both Snow and Parent are used to teach the concepts of benchmarking. Snow at [0040] teaches benchmarking and at [0050] comparing data from data source (compiled data) with corresponding data based on standards or criteria according to clinical guidelines for specific conditions and treatment of conditions (which is interpreted by examiner as comparing data to benchmarks). Although Snow at [0105] teaches updating benchmarks 906, Parent is relied on teaching continually updating benchmarks in real time, as Parent at claim 1 teaches acquiring at least one real time, continuous, data point set, which includes data points within a selected time frame, such data set being measured down to the level of a second (the "benchmark data point set"). Parent at [0016] also teaches comparing the complied data against benchmark data point set.
	Moreover, Snow at [0039] teaches identifying and quantifying performance improvement opportunities and teaches a system to help health service managers and administrators to identify, 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given the broadest reasonable interpretation, the cited references teach the argued feature(s).

Dependent claims 15-16 are believed to be distinguishable from Snow, Hudson or their combination as depending from what is believed to be allowable independent claim 14 as discussed above. In addition, claims 15-16 recite further limitations that distinguish over the applied art. Claims 1-7 have been canceled.
Regarding 7, the Examiner respectfully disagrees. Claim 15 teaches the use of a gap analysis model to illustrate the key drivers and Snow at [0103] and Fig. 9A-9D teach an inpatient advisor logic (interpreted by examiner as gap analysis model) may generate detailed metrics for identifying potential drivers (interpreted by examiner as illustrate the key driver). Claim 15 also teaches key drivers of patient loyalty 
	Claim 16 teaches mapping the key drivers of patient loyalty in a key driver matrix to identify key drivers on which improvements would improve the patient loyalty and Hudson at [0004] and [0005] teaches a consumer loyalty and willingness to recommend metric and at [0030] teaches identifying consumers that are most satisfied in their overall experiences with the organization and indicate a high level of loyalty to the organization by measuring consumer satisfaction with respect to a set of specific touch points that address the entire consumer experience in a typical transaction with the organization. Hudson at [0021] teaches implementing a mechanism that considers all aspects of the entire consumer experience that may have a measurable impact on consumer satisfaction, thereby minimizing the likelihood that identified candidate advocates would include negative qualifying statements in their recommendations, which is interpreted by examiner as comprising mapping the key drivers of patient loyalty in a key driver matrix to identify key drivers on which improvements would improve the patient loyalty. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626